DETAILED ACTION
The instant application having Application No. 16/778,588 filed on January 31, 2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted on January 31, 2020 are acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 15, 18-19 of copending Application No. 16/779,172 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as explained in the following table:
Instant Application: 
16/778,588
Reference Application: 16/779,172
Explanation as needed.
1. An optical element driving mechanism 

comprising a main axis, 

wherein the optical element driving mechanism comprises:


a movable part, moving relative to the fixed part, 

wherein the movable part and the fixed part are arranged along the main axis and 



the movable part comprises:
a frame; and a holder, 

moving relative to the frame;


a first driving assembly, driving the holder to move; and


a sensing assembly, comprising:

a reference element; and
a sensing element, 


sensing a movement of the reference element in order to sense a movement of the holder relative to the frame.


2. comprising a main axis,

1. comprising:



a movable part, moving relative to the fixed part;

2. wherein the movable part comprises a frame and a holder, and the frame and the holder are arranged along the main axis

2. wherein the movable part comprises a frame and a holder,

6. a movement of the holder relative to the frame

6. a movement of the holder relative to the frame


1. a sensing assembly, 

6. wherein the sensing assembly comprises a sensing element and a reference element,

6. the sensing element senses a movement of the holder relative to the frame









that the fixed part is also arranged along the main axis is inherent to an optical element driving mechanism.








since the holder moves relative to the frame, that which drives it to move relative to the frame is a first driving assembly.






wherein the movable part further comprises an elastic element connected to the holder and the frame, 






18. wherein the movable part further comprises a first elastic element connecting the frame and the holder,






This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,256,065. Although the claims at issue are not identical, they are not patentably distinct from each other as explained in the table below:
Instant Application: 16/778,588
Patent 11,256,065
Explanation as needed
1. An optical element driving mechanism 

comprising a main axis, 

wherein the optical element driving mechanism comprises: 

a fixed part; 

a movable part, 

moving relative to the fixed part, 

wherein the movable part and the fixed part are arranged along the main axis and 






a first driving assembly, driving the holder to move; and 


a sensing assembly, comprising: 
a reference element; and a sensing element, sensing a movement of the reference element in order to sense a movement of the holder relative to the frame.







a bottom cover

a movable part

the movable part is movable relative to the bottom cover








a first driving module, for driving the lens holder to move relative to the movable frame, 

a reference element, fixedly disposed at the lens holder; and a position sensing element, corresponding to the reference element, for sensing a position change of the lens holder relative to the movable frame; 



an optical axis of a lens driving device is inherent.










that the movable part and fixed part are arranged along the optical axis of the lens driving device is inherent.













the reference element and the position sensing element together comprise a sensing assembly as claimed.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9, 12-14 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Min et al. USPGPub 2022/0035173 A1 (hereafter Min).
Regarding claim 1, Min teaches (Fig. 7) “An optical element driving mechanism (first camera module 1000) comprising a main axis (the optical axis of camera module 1000), wherein the optical element driving mechanism comprises:
a fixed part (at least cover 1100 and stator 1400);

a frame (housing 1310 with magnets 1320); and
a holder (bobbin 1210 with first coil 1220), moving relative to the frame (e.g. paragraph [0117]: “The first coil 1220 may move with respect to the first magnet 1320 due to an electromagnetic interaction between the first coil 1220 and the first magnet 1320”);
a first driving assembly (first coil 1220 and first magnet 1320), driving the holder to move (e.g. paragraph [0117]: “The first coil 1220 may move with respect to the first magnet 1320 due to an electromagnetic interaction between the first coil 1220 and the first magnet 1320”); and
a sensing assembly (second magnet 1730 and driver IC 1720 paragraph [0155]: “The driver IC 1720 may comprise a sensor. In this case, the sensor may be a Hall IC or a Hall sensor. Alternatively, the driver IC 1720 may be a sensor.”), comprising:
a reference element (second magnet 1730); and
a sensing element (paragraph [0155]: “The driver IC 1720 may comprise a sensor. In this case, the sensor may be a Hall IC or a Hall sensor. Alternatively, the driver IC 1720 may be a sensor.”), sensing a movement of the reference element (paragraph [0155]: “The sensor may detect the second magnet 1730”) in order to sense a movement of the holder relative to the frame (paragraph [0155]: “The position of the second magnet 1730 detected by the sensor may be used for AF feedback”).”

Regarding claim 2, Min teaches “the optical element driving mechanism as claimed in claim 1, wherein the first driving assembly comprises two coils (see two first coils 1220 in Fig. 7, paragraph [0119]: “The first coil 1220 may comprise a first-first coil 1221 and a first-second coil 1222 spaced apart from each other.”) disposed on opposite sides of the movable part (see paragraph [0119] “The first-first coil 1221 and the first-second coil 1222 may be disposed in an opposite side of the side surface of the bobbin 1210.”), and a winding axis of each of the two coils is perpendicular to the main axis (see e.g. Figs. 7-8 and paragraph [0113]: “The first coil 1220 may be wound around the third protrusion 1214 of the bobbin 1210.”).
	Regarding claim 3, Min teaches “the optical element driving mechanism as claimed in claim 2, wherein the first driving assembly further comprises a plurality of magnetic elements (1322 and 1323), the fixed part is polygonal when viewed along the main axis (see rectangular shape of cover 1100 in Fig. 7, paragraph [0389] “rectangular shape”), and none of the magnetic elements are disposed on a side of the fixed part (none of the magnets of the first driving assembly are disposed on the side of the fixed part where driver IC 1720 resides).”
	Regarding claim 4, Min teaches “the optical element driving mechanism as claimed in claim 3, further comprising a balance weight piece (dummy member 1600 paragraph [0150]: “dummy member 1600 may be within 80% of the weight of the first-first magnet 1321 to 120% of the weight of the first-first magnet 1321.”) disposed on the side where no magnetic elements are disposed (1600 is disposed on the side where driver IC 1720 resides and no magnets of the first driving assembly are disposed).”
	Regarding claim 7, Min teaches “the optical element driving mechanism as claimed in claim 3, further comprising a second driving assembly (second coil 1431) driving the frame to move (paragraph [0139]: “The second coil 1431 may be an ‘OIS coil’… The second coil 1431 may electromagnetically interact with the first magnet 1320. In this case, when a current is supplied to the second coil 1431 and a magnetic field is formed around the second coil 1431, the first magnet 1320 may move with respect to 
	Regarding claim 8, Min teaches “the optical element driving mechanism as claimed in claim 7, wherein the coil assembly comprises a first coil group (let the first coil group be the coil that is disposed opposite the empty side of 1430) and a second coil group (let the second coil group be the two coils that are disposed opposite one another on 1430) disposed on adjacent sides of the fixed part (these two coil groups are disposed on adjacent sides of 1430 which is part of the fixed part), and a number of coils of the first coil group (one coil) is different than a number of coils of the second coil group (two coils).”
	Regarding claim 9, Min teaches “the optical element driving mechanism as claimed in claim 1, wherein the fixed part further comprises a circuit board (1432, paragraph [0141]: “1432 may be a circuit board”) with a first direction maximum size (the maximum size in the X-direction) extending in a first direction that is perpendicular to the main axis (the X-direction is perpendicular to the optical axis) and a second direction maximum size (the maximum size in the Y-direction) extending in a second direction that is perpendicular to the main axis and the first direction (the Y-direction is perpendicular to the optical axis and the X-direction), and the first direction maximum size is different than the second direction maximum size (paragraph [0389] “base 210… may have a shape that matches or corresponds to the cover member 300, for example, a rectangular shape” see how in Fig. 7 the shape of 1430 matches that of 1420 and 1410, thus is also rectangular. Note that the genus of “rectangular” includes only two species, rectangles that are squares and rectangles that are not squares. Thus a person of 
	Regarding claim 12, Min teaches “the optical element driving mechanism as claimed in claim 1, wherein the reference element (second magnet 1730) is disposed on the holder (paragraph [0156]: “The second magnet 1730 may be disposed in the bobbin 1210.”) and the reference element is close to a light entrance (1730 is close to the light entrance in that it closer to the light entrance than the image sensor is, where the light entrance is the opening in the upper plate 1110 that exposes the lens coupled to the bobbin to external light.).”
	Regarding claim 13, Min teaches “the optical element driving mechanism as claimed in claim 12, wherein the fixed part comprises a case (cover 1100), the case comprises a concave portion (see concave portion in the opening of cover 1100 marked in the examiner’s markup of Fig. 7), and the reference element is revealed in the concave portion when viewed along the main axis (see dashed line drawn by the examiner, parallel to the optical axis which shows that the concave portion reveals the reference element when viewed along the main axis.).”


    PNG
    media_image1.png
    725
    535
    media_image1.png
    Greyscale


Regarding claim 14, Min teaches “the optical element driving mechanism as claimed in claim 12, wherein the sensing element (1720) is disposed on the frame (paragraph [0123]: “The housing 1310 may 
	Regarding claim 19, Min teaches “the optical element driving mechanism as claimed in claim 1, wherein the sensing assembly further comprises another sensing element (Hall sensor 1750) for sensing a movement of the frame relative to the fixed part (paragraph [0157]: “The Hall sensor 1750 may detect the movement of the second mover 1300. The Hall sensor 1750 may detect the movement of the housing 1310 and the first magnet 1320 by detecting the magnetic force of the first magnet 1320”), the another sensing element is revealed in the fixed part when viewed along the main axis (paragraph [0134]: “Hall sensor 1750 may be disposed in the groove 1415” thus 1750 will be “revealed in the fixed part when viewed along the main axis” in that 1750 can be seen sitting in the grooves 1415 of the base 1410 when looking down at 1410), and the another sensing element partially overlaps the fixed part when viewed in a direction that is perpendicular to the main axis (1750 sits in grooves 1415 of base 1410 thus 1750 overlaps 1410 at least to the depth of the grooves 1415).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. USPGPub 2022/0035173 A1 (hereafter Min).
Regarding claim 5, Min (Figs. 7-8) teaches “the optical element driving mechanism as claimed in claim 3,” however Min, Figs. 7-8, fails to explicitly teach “wherein sizes of the magnetic elements are different in a direction that is parallel with the main axis.” Note that magnet 1321 appears to be shorter in a direction parallel to the main axis than magnets 1322 and 1324, but Min does not explicitly state this is the case for Figs. 7 and 8.
Min Fig. 30 teaches “wherein sizes of the magnetic elements are different in a direction that is parallel with the main axis (paragraph [0497]: “The height H2 of the third magnet 130-3 may be smaller than the height H1 of the first magnet 130-1, or/and the height of the second magnet 130-2”).”
	Min further teaches (paragraph [0501]) “the second embodiment can reduce the weight of the lens driving apparatus, thereby reducing power consumption for AF driving and/or OIS driving.”
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the height of the third magnet smaller than the height of the first and second magnets in the device of Min Figs. 7-8 as taught by Min Fig. 30a because doing so can reduce the weight of the lens driving apparatus, thereby reducing power consumption for AF driving and/or OIS driving as taught by Min (paragraph [0501]).
Regarding claim 6, Min Figs. 7-8 teaches “the optical element driving mechanism as claimed in claim 3,” however, Min Figs. 7-8 does not explicitly teach “wherein sizes of the magnetic elements are different in a direction that is perpendicular to the main axis.” Note that magnet 1321 appears wider than magnets 1322 and 1323 in Fig. 8 but Min does not explicitly state that this is true in Figs. 7-8.
Min Fig. 30a teaches “wherein sizes of the magnetic elements are different in a direction that is perpendicular to the main axis (paragraph [0494]: “the length W2 of the widthwise direction of the third magnet 130-3 may be greater than the length WI of the first magnet 130-1 in the widthwise direction, or/and the length of the second magnet 130-2 the widthwise direction (W2 >W1)”).”

Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the width of first-first magnet 1321 to be wider than the widths of the first-second magnet 1322 and the first-third magnet 1323 in the embodiment of Figs. 7-8 of Min as taught by Min Fig. 30a, because such a wider magnet balances the forces in the X and Y directions to improve the reliability of OIS operation as taught by Min (paragraph [0496]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al. USPGPub 2022/0035173 A1 (hereafter Min) as applied to claim 1 above, and further in view of Hu et al. USPGPub 2017/0336699 A1 (hereafter Hu).
	Regarding claim 10, Min teaches “the optical element driving mechanism as claimed in claim 1, wherein the fixed part further comprises a circuit board (paragraph [0135]: “The second substrate 1420 may comprise a flexible printed circuit board”).”
	However, Min fails to teach “a circuit board that is C-shaped.” Note however, that the coils and electrical connections of 1430 and 1420 only extend over a c-shaped region of the printed circuit board.
	Hu teaches an optical element driving mechanism (image capturing unit 1) wherein the fixed part further comprises a circuit board (circuit board 80) that is C-shaped (see Fig. 2 and paragraph [0035]: “circuit board 80 can be a C-shaped flexible printed circuit board”).”

	In the instant case, Min differs from the claimed invention only in the shape of the printed circuit board. Hu teaches the claimed C-shaped circuit board. Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose as the shape of the circuit board of Min a C-shaped circuit board as taught by Hu, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B). In the instant case one would be motivated to choose a C-shaped circuit board to reduce unnecessary weight.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al. USPGPub 2022/0035173 A1 (hereafter Min) as applied to claim 1 above, and further in view of Konuma et al. USPGPub 2019/0204532 A1 (hereafter Konuma).
Regarding claim 11, Min teaches “the optical element driving mechanism as claimed in claim 1, wherein the movable part further comprises an elastic element (upper elastic member 1510) connected to the holder and the frame (paragraph [0113]: “The first protrusion 1212 of the bobbin 1210 may be inserted into a corresponding hole of the upper elastic member 1510 to be coupled” and paragraph [0123]: “The first protrusion 1312 of the housing 1310 may be inserted into a corresponding hole of the upper elastic member 1510 to be coupled.”).”
However, Min does not explicitly teach “and the elastic element partially overlaps at least one of the sensing element and the reference element when viewed in a direction that is perpendicular to the main axis.”

a fixed part (at least cover 2 and OIS fixing part 20);
a movable part (OIS movable part 10), moving relative to the fixed part (e.g. paragraph [0043]: “OIS movable part 10 … sways in the XY plane during shake correction”), wherein the movable part and the fixed part are arranged along the main axis (both are arranged along the optical axis of the lens/camera) and the movable part comprises:
a frame (AF fixing part 12); and
a holder (AF movable part 11), moving relative to the frame (e.g. paragraph [0048]: “AF movable part 11 … moves in the optical-axis direction during focusing”);
a first driving assembly (AF coil part 112 and magnet part 122), driving the holder to move (paragraph [0048]: “the moving-coil system is employed in the AF driving part of lens driving device 1”); and
a sensing assembly (paragraph [0067]: “Control IC 161 includes a built-in Hall element (not illustrated) that utilizes the Hall effect to detect the change in magnetic field, and functions as a Z-position detecting part.”), comprising:
a reference element (“first position-detecting magnet 15A”); and
a sensing element (paragraph [0067]: “a built-in Hall element”), sensing a movement of the reference element in order to sense a movement of the holder relative to the frame (paragraph [0067]: “Control IC 161 includes a built-in Hall element (not illustrated) that utilizes the Hall effect to detect the change in magnetic field, and functions as a Z-position detecting part.”).”
(claim 11) “wherein the movable part further comprises an elastic element (upper elastic supporting member 13) connected to the holder and the frame (paragraph [0048]: “AF fixing part 12 … the elastic element partially overlaps at least one of the sensing element and the reference element when viewed in a direction that is perpendicular to the main axis (see position of control IC 161, which includes the built-in Hall element, at least partially overlapping the upper elastic supporting member when viewed in a direction that is perpendicular to the optical axis as shown in Fig. 9, also paragraph [0053] “Lens holder 111 includes magnet housings 111f adapted to house position-detecting magnets 15A and 15B in the other two of upper-spring fixing portions 111d”).”
Konuma further teaches that position-detecting magnets 15A and 15B can be disposed in the other two of upper-spring fixing portions 111d to which tying parts 111e are not disposed (paragraph [0053]). Thus Konuma teaches placing the sensing assembly in the corner of the camera at the height of the upper elastic member in a space-saving configuration by being where the tying parts 111e are not disposed.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position either the sensing element or the reference magnet in a position that overlaps the upper elastic member in a direction perpendicular to the main axis as taught by Konuma in the device of Min for the purpose of saving space by placing the sensing assembly in the corners as taught by Konuma (Fig. 9). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al. USPGPub 2022/0035173 A1 (hereafter Min) as applied to claim 1 above, and further in view of Ichihashi USPGPub 2017/0329099 A1 (hereafter Ichihashi).
Regarding claim 20, Min teaches “the optical element driving mechanism as claimed in claim 1, further comprising a damping element (damper 71, paragraph [0373] “third damper (not shown) disposed between the support member 220 and the hole 147a of the housing; paragraph [0374] “a fifth 
However, Min does not explicitly teach “a damping element disposed between the frame and the fixed part.”
Ichihashi teaches (Fig. 1D) “a damping element (damper 70a) disposed between the frame and the fixed part (paragraphs [0121]-[0125] “the damper stands (pedestals) 24, and the like, are easily arranged at the four corners of the circuit board 20 … a space with space width W1 (first damper space) is formed between the front surface of the damper stand 24 and the corner back surface 68 or the back surface convex portion 69 of the frame 60, and a gel first damper material (vibration absorption member) 70a is interposed in the first damper space so as to closely touch both the front surface of the damper stand 24 and the corner back surface 68 or the back surface convex portion 69.”).
Ichihashi further teaches (paragraph [0126]) “The first damper material 70a functions as a damper when the frame 60 moves to the base 10 and the circuit board 20 along the driving plane including the X-axis and the Y-axis, and is expected to restrain vibration.”
Thus Min teaches the device of claim 11, except for a damper between the frame and the fixed part. Ichihashi teaches a damper between the frame and the fixed part. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate a damper between the frame and the base as taught by Ichihashi in the device of Min for the purpose of restraining vibrations as the frame moves in the XY plane relative to the base as taught by Ichihashi (paragraph [0126]).

Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, Min teaches the optical element driving mechanism as claimed in claim 12, wherein the holder further comprises a first stopping portion (upper stopper 1215 paragraph [0115] “The bobbin 1210 may comprise an upper stopper 1215.”),” However, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “the reference element protrudes farther than the first stopping portion when viewed in a direction that is perpendicular to the main axis.”
Claims 16-18 depend from claim 15 and are allowable for at least the reason stated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. WO 2018/107725 A1 “Camera Unit, Camera Module, and Mobile Terminal” Figs. 8-10.
machine translation of WO 2018/107725 A1
Lee et al. USPGPub 2020/0033551 A1 “Lens Driving Device and Camera Module” Fig. 3.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872